COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Michael Francis Palma v. Harris County Appraisal District, et al

Appellate case number:    01-17-00502-CV

Trial court case number: 2017-01753

Trial court:              270th District Court of Harris County

         The clerk’s record was filed on September 6, 2017. On September 11, 2017, Michael
Frances Palma filed a motion for a corrected clerk’s record and attached a list of items that are
allegedly missing from the record. Palma actually seeks to supplement the clerk’s record with the
listed items.
        If a relevant item had been omitted from the clerk’s record, the appellate court “may
direct the trial court clerk to prepare, certify, and filed in the appellate court a supplement
containing the omitted item.” TEX. R. APP. P. 34.5(c)(1).
        Accordingly, we direct the trial court clerk to prepare a supplemental clerk’s record
containing the items listed in the chart attached to this order. The supplemental clerk’s record
shall be filed on or before October 16, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: September 26, 2017